Title: To George Washington from George Clinton, 25 October 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Poukeepsie [N.Y.] 25th October 1778
          
          I am favoured with your Excellencys Letters of the 21st & 24th Instant—The Legislature have now under their Consideration Measures for enabling the Commissarys to procure a Supply Of Flour for the Army In Consequence of a Letter which I received two Days since from Genl Green I recommended to them the appointing of suitable Persons in each District to ascertain the Quantities of Flour & Wheat &c. remaining in the State I am uncertain whether they will agree to the Measure but your Excellencys Letter on this Subject will add weight to my Recommendation I will take an early opportunity of communcating to them its Contents & request their Attention to that Part of it which more immediately relates to the Quarter Master Genls Department.
          Genl Scheuyler with whom as well as Genl Hand I have conversed fully on the Chemung Expedition will deliver your Excellency Colls Hartly & Butlers Letters <to> you himself with our Sentiments in Writing on that Subject. Coll Butlers Journal confirms Me that it is too late in the Season to attempt it. I am Sir with the highest Respect & Esteem your Excys.
        